DEPARTMENT OF HEALTH & HUMAN SERVICES

Centers for Medicare & Medicaid Services
7500 Security Boulevard
Baltimore, MD 21244-1850

SMDL # 02-004
April 1, 2002

Dear State Medicaid Director:
The Centers for Medicare & Medicaid Services (CMS) is initiating on-site visits to facilities enrolled
in the Clinical Laboratory Improvement Amendments of 1988 (CLIA) program that have a certificate
of waiver (COW). The CLIA program conducted an initial pilot study in the States of Colorado and
Ohio, where on-site visits of a random sample of 200 CLIA COW and certificate of Provider
Performed Microscopy Procedures (PPMP) laboratories were performed. Significant quality and
certification problems were identified in over 50 percent of these laboratories.
CMS expanded this pilot to include eight additional States to verify the scope and seriousness of
Colorado’s and Ohio’s initial study findings. As a result of this expanded pilot, quality problems were
identified that corroborated the initial study findings, which included:
-

32 percent failed to have current manufacturer’s instructions;
32 percent didn’t perform quality control as required by manufacturer or Centers for Disease
Control and Prevention (CDC);
16 percent failed to follow current manufacturer’s instructions;

The Centers for Disease Control and Prevention (CDC), Office of Inspector General (OIG) and New
York studies have similar findings.
Due to the significant increase in the number and types of tests waived, the rapidly expanding number
of laboratories with no oversight, and the serious findings in COW laboratories, CMS will be visiting
two percent of the COW laboratories starting early 2002. The laboratories will be notified in advance,
first by letter and then by telephone to confirm the on-site visit. The visits will focus on the education
of testing personnel to ensure quality testing. If quality problems are found, the inspectors will
provide assistance to the laboratories to achieve accurate and reliable results. If certificate problems
are found, the inspectors will ensure the laboratories operate under the correct certificate. There will
be no fee charged to the laboratories at this time for these visits. Preliminary follow up data from
CMS’s expanded pilot studies indicates the educational approach to be highly effective. Other
educational efforts for COW laboratories are in development.

Page 2 – State Medicaid Director
Enclosed you will find a CMS Fact Sheet, Questions and Answers, and Surveyor Questions COW
Laboratories. Please do not hesitate to contact Judith A. Yost of my staff at telephone number (410)
786-3407 or by email at jyost@CMS.HHS.gov with your questions or concerns.
Sincerely,
/S/
Dennis G. Smith
Director
Center for Medicaid and State Operations
Enclosures
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jennifer King
Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

CMS FACT SHEET
Visiting CLIA
Certificate of Waiver Laboratories
BACKGROUND
Congress passed the Clinical Laboratory Improvement Amendment s(CLIA) in 1988.
CLIA requires all laboratories that examine materials derived from the human body for
diagnosis, prevention, or treatment purposes to be certified by the Secretary of Health and
Human Services. The Centers for Medicare & Medicaid Services (CMS) (formerly the
Health Care Financing Administration) operates the CLIA laboratory certification
program for the Secretary in conjunction with the Centers for Disease Control and
Prevention (CDC) and the Food and Drug Administration (FDA).
For many Americans, the accuracy of clinical laboratory test results can be a life or death
matter. For instance, if a clinical laboratory misreads a patient’s blood sample as having
a normal cholesterol level, when in fact it is high in cholesterol, that patient may not
receive the treatment needed to prevent a heart attack. It is also important to note that
even though waived tests are deemed simple to perform, erroneous results are possible
and can produce untoward patient outcomes if acted upon. For example, glucose tests
performed on a meter approved by FDA for home use are waived under CLIA and can be
done at any site by any person. Thus, in a point of care setting such as a skilled nursing
facility (SNF), these test results can be utilized to monitor a patient’s treatment to
determine their next dose of insulin. If the SNF does not train its testing personnel to
follow the manufacturer’s instructions, to control and maintain the device appropriately,
and to read the test results within the specified time frame, a patient could receive an
incorrect insulin dose and sustain potentially dangerous consequences.
Waived Tests and Facilities
By the CLIA law, certificate of waiver (COW) laboratories perform only tests that are
determined by FDA or CDC to be so simple that there is little risk of error.
The COW laboratories must meet only the following requirements under CLIA:
• Enroll in the CLIA program;
• Pay applicable certificate fees biennially; and
• Follow manufacturers’ test instructions.
The number and types of tests waived under CLIA has increased from 8 tests to 40 since
the inception of the program in 1992; thereby, the number of COW laboratories has
grown exponentially from 20 percent to 55 percent of the total 174,504 laboratories
enrolled.

Page 2 – CMS Fact Sheet
The regulations, however, do provide for oversight of COW laboratories under certain
circumstances such as:
•
•
•
•

If a complaint is alleged;
To determine if a laboratory is testing beyond the scope of its certificate;
If there is risk of harm due to inaccurate testing; and,
To collect information about waived tests.

Initial Pilot Study
Due to the increases in the types of tests waived, the large number of laboratories with no
oversight, and the serious findings in complaint investigations of these waived
laboratories, the States of Colorado and Ohio initiated on-site inspections of a random
sample of 200 CLIA COW and Provider Performed Microscopy Procedures (PPM)
laboratories. These pilots consisted of focused on-site inspections with prior notification
and screening of the laboratory to confirm whether the State’s concerns about quality
problems were correct. Significant quality and certification problems were identified in
over 50 percent of these laboratories. If quality problems were found, the inspectors
provided assistance to the laboratories to achieve accurate results. Ohio found 10 percent
and Colorado found 7 percent of the laboratories inspected to be testing beyond their
certificates. These laboratories were performing moderate complexity tests and, if
properly enrolled in CLIA, would be subject to biennial inspections and additional fees.
Expansion of Pilot Study
To verify the scope and seriousness of these initial findings, CMS expanded this pilot to
include 8 additional States. Using Colorado and Ohio’s pilot as a model, CMS visited 2.5
percent (approximately 460) of COW and PPMP laboratories in 8 selected States. The
visits were conducted with an educational approach. CMS believes it is obligated to
follow up on these major findings as an effective steward of quality and to be responsive
to the public good.
Results of Expanded Pilot Study
Quality problems were identified in these laboratories which included:
•
•
•
•

32 percent failed to have current manufacturer’s instructions;
32 percent didn’t perform quality control as required by manufacturer or CDC; and,
16 percent failed to follow current manufacturer’s instructions.
The Centers for Disease Control and Prevention, Office of Inspector General, and
New York studies have similar findings.

Page 3 – CMS Fact Sheet
Next Steps
Starting in early 2002 CMS will be initiating on-site visits to approximately 2 percent of
COW laboratories as a result of the significant quality findings in the above mentioned
studies. These visits will continue to be information-gathering and educational.
Preliminary follow-up data from the expanded pilot study indicates that the education
provided during these on-site visits is effective. Additionally, CMS is compiling
information about existing COW laboratory education programs and vehicles. By
working together with our partners and stakeholders we will ensure that every COW
laboratory can ultimately receive education about basic good laboratory practices and
how to understand and follow manufacturer’s instructions.

QUESTIONS AND ANSWERS FOR ON SITE VISITS
OF CLIA CERTIFICATE OF WAIVER LABORATORIES

1. What is “CLIA”?
“CLIA” is the acronym for the Clinical Laboratory Improvement Amendments of
1988. This law requires any facility performing examinations of human specimens
(e.g., tissue, blood, urine, etc.) for diagnosis, prevention, or treatment purposes to be
certified by the Secretary of the Department of Health and Human Services.
2. Why is CLIA important?
For many Americans, the accuracy of clinical laboratory test results can be a life or
death matter. If glucose tests are not performed correctly, a patient could receive an
incorrect insulin dose and sustain potentially dangerous consequences. If your
cholesterol is high and the laboratory results are reported as normal, you may not
receive the care necessary to prevent a heart attack.
3. What is waived testing?
By the CLIA law, waived tests are those tests that are determined by CDC or FDA to
be so simple that there is little risk of error. Some testing methods for glucose and
cholesterol are waived along with pregnancy tests, fecal occult blood tests, some
urine tests, etc. Currently, 40 tests have been approved for certificate of waiver
(COW) status at CLIA website http://www.fda.gov/cdrh/clia.
4. What does CLIA require of a COW laboratory?
COW laboratories must enroll in the CLIA program, pay applicable certificate fees
biennially, and follow manufacturers’ test instructions.
5. How many laboratories hold a COW?
Of the 174,504 laboratories enrolled in CLIA, approximately 93,129 (55%) of these
hold a COW.
6. Why is CMS visiting COW laboratories on site?
Colorado and Ohio performed on-site inspections of a random sample of 200 CLIA
COW and Provider Performed Microscopy Procedures (PPMP) laboratories.
Significant quality and certification problems were identified in over 50 percent of
these laboratories. CMS expanded the initial pilot to include 8 additional States across

Page 2 – Questions and Answers for Onsite Visits for CLIA COW Laboratories
the nation, verifying the scope and seriousness of Colorado’s and Ohio’s initial
findings and other studies. Quality problems were identified in those laboratories.
Therefore, CMS is initiating on-site visits to facilities enrolled in CLIA that have
COW certificates.
7. What types of COW laboratories will CMS visit?
CMS will visit all laboratory types, such as community clinics, HMOs, skilled
nursing facilities, rural health clinics, physician office laboratories, etc. The number
of each facility type visited will reflect the overall percentage of each type in our
database.
8. How many COW laboratories will CMS visit?
CMS will be visiting 2 percent of COW laboratories within the United States
annually.
9. Since the COW laboratories are not routinely inspected, how will CMS
approach these laboratories?
CMS believes an educational approach is necessary for these laboratories. Inspectors
will focus on the education of testing personnel to ensure quality testing. If quality
problems are found, the inspectors will provide assistance to the laboratories to
achieve accurate and reliable results. If certificate problems are found, the inspectors
will ensure the laboratories operate under the correct certificate.
10. Has the educational approach been effective?
Yes, preliminary data from follow-up visits indicate education has been effective.
Laboratories are continuing with the practices they learned.
11. What was the reaction to the educational surveys in the expanded pilot?
Each COW facility in the expanded pilot was given a discreet, anonymous evaluation
to rate their experience during the on-site visit. Seventy-five percent responded that
the educational visit was overall good and useful. One POL director, a MD, stated
that any effort to improve testing in POLs is welcome.
12. How will CMS notify the COW laboratories that have been selected?
COW laboratories will be notified in advance, first by letter and then by telephone to
confirm the on-site visits.

Page 3 – Questions and Answers for Onsite Visits for CLIA COW Laboratories
13. Will CMS assess a fee for these on-site visits?
No fee will be assessed for these visits.
14. What else is CMS doing to assure quality testing in COW laboratories?
CMS is working with their partners and stakeholders to develop and ensure
comprehensive educational programs through various mechanisms are available and
provided to COW laboratories. CMS will also include educational information on its
CLIA website at www.hcfa.gov/medicaid/clia/cliahome.htm
Additionally, CMS will work with manufacturers to provide initial training to testing
personnel and provide clear instructions with the test system.
15. What if education doesn’t work?
CMS in conjunction with Centers for Disease Control and Prevention (CDC) and
Food and Drug Administration (FDA) will evaluate other alternatives for ensuring
quality.
16. Will COW laboratories close because of these visits?
The number of COW laboratories has steadily increased over time. In 1992, it was
estimated 20% of laboratories would be COW. In 2002, 54 percent are COW.
Responses on the survey evaluation form called the visits a good idea, and valuable
for assuring good performance. Well-performed waived testing is an important tool
for patient care and is supported by CMS. It will continue to be used in a variety of
settings.

Internal Q and A
Questions
1. Do we have information concerning adverse outcome as a result of inaccurate
waived testing?
Yes, we have some anecdotal information. For example: A Medical Technologist in
Alabama is the mother of 4 diabetic sons. Each morning all sons are tested for glucose
before breakfast. One son's result was flagged with an error code. Because this was a
new instrument and the mother wanted to verify the accuracy of the test, the mother took
that son to the doctor's office. The POL performed the glucose test using a waived
glucose instrument. The results were normal; despite the clinical symptoms presented by
the son. No intervention was recommended by the doctor's office. The mother was still
concerned and doubted the results. She took her son to the hospital emergency room to
have the glucose confirmed on a non-waived instrument (moderate complexity test). The
ER results showed an elevated blood sugar and appropriate treatment was rendered.
Because this mom had laboratory background, she was able to discern that something
was amiss. If she had not questioned the POL's waived instrument results, preventable
harm could have resulted. Another example involves the use of test cards detecting fecal
occult blood. Some waived laboratories were found to be cutting the test cards in halves
or thirds in order to save money. The cards have predetermined amounts of reagent and
cutting them alters the chemical distribution. This will affect the patients’ test results.
False negative could result in delay of diagnosis/treatment for colorectal cancer.
2. Does testing have to be as accurate as that performed in other laboratories since
the physician is available to correlate the test results and the patient's history
and symptoms?
The CLIAC notes of the May 30-31, 2001 meeting state “…waived tests should have
higher accuracy standards than moderate or high complexity tests.” The importance of
performing the tests properly to avoid adverse outcomes cannot be emphasized enough.
All test results must be accurate and reliable in order to properly diagnose and treat
patients regardless of where performed. Test results must be accurate and reliable
because all patients may not present with classic symptoms or may have numerous
physiological problems. In the aforementioned example, the inaccurate POL glucose test
meant the patient did not receive appropriate treatment immediately and could have
caused harm or death to the patient. Also tests in waived laboratories need to be accurate
because there are no other mechanisms like quality control, testing personnel
qualifications and training, quality assurance, etc. to ensure that there are accurate results
and problems are identified and resolved. The CLIAC notes of the May 30-31, 2001
meeting state further, “A physician member noted accurate prothrombin time results are
critical in an emergency room and using test results from a home-use device, which can
be inaccurate, could lead to unnecessary transfusions or inappropriate anticoagulant
treatment,” and, “Many Committee members noted these monitoring devices, designed
for self-use by lay-users, are inappropriately used as diagnostic tools by health care
providers.” Waived tests designed for screening are being used for diagnosis and

treatment. The adverse outcome of a waived test result used inappropriately (for
diagnosis rather than screening), or of an inaccurate waived test is not always apparent at
the POL or waived facility. ASPE, using Medicare data, did a study involving
prothrombin times done in doctor’s offices (waived tests) compared to those done in
surveyed laboratories (moderate or high complexity tests). Many more re-admissions to
hospitals and additional testing occurred with the patients seen in the POLs compared to
the surveyed labs. In addition, a study was published in the early 1990’s about multiple
deaths that occurred in nursing homes due to inaccurate glucose meter testing.

SURVEYOR QUESTIONS
CERTIFICATE OF WAIVER LABORATORIES

Laboratory:
CLIA #

COW since what date:
State:

State Laboratory Licensure Program: Y or N

Surveyor:

Date:

Estimated annual test volume:

Number of different tests:

PLEASE ANSWER EVERY QUESTION.
YES

NO

N
A

COMMENTS
See the attached list.

1. Are all tests performed classified as
waived?
493.15(c) and 493.1775(b)(3)
2. If the answer to #1 is NO, list the nonwaived tests.
493.1775(b)(3)
3. Does the laboratory operate in and
perform testing in a manner that constitutes
an imminent and serious risk to public health?
If the answer is YES, contact the RO for
further instructions (ASAP).
493.1775(b)(1)
4. Does the laboratory have the current
manufacturer’s instructions for the tests
performed?
493.15(e)(1)
5. Does the laboratory follow the current
manufacturer’s instructions for the tests
performed by:
493.15(e)(1)
a) Using the appropriate specimen?
b) Adding the required reagents in the
prescribed order?
c) Adhering to the manufacturer’s storage
and handling instructions?
d) Using the proper expiration date for the
storage method?
e) Performing the quality control?
f) Performing additional requirements
defined by the CDC?
g) Performing function checks or
calibration?
h) Performing confirmatory tests as
required?
i) Reporting the patients’ test results with
the terminology or in the units described
in the package insert?

1

YES
j)

NO

Performing instrument maintenance?

6. Are there problems with the
manufacturer’s instructions? E.g. unclear or
complex language, etc. Send copies of
problem package inserts to CO.
7. Are the testing personnel instructed to:
a) Retain the current manufacturer’s product
insert?
b) Read and follow the manufacturer’s
instructions in the product insert?
c) Document the name of the test, lot
number, and expiration date?
8. Is there training for the testing personnel?
(Please note who provided the training).
a) Is the staff observed or evaluated to
assure they can provide accurate and
reliable testing?
b) Are the testing personnel shown how to
document the patient’s test results?
c) Are the testing personnel shown how to
identify inaccurate results and/or test
system or device problems?
d) Are the testing personnel shown how to
handle inaccurate results or device
problems?
e) If training courses were developed for
waived laboratories, would you attend? If
NO, why not?
f) What type of training would you find
helpful? (Please describe).
9. Are the testing personnel informed when
there’s a change in the test procedure or
there’s a new test kit? (If NO, note how the
testing personnel learned about the new test).
a) If YES, is training given? (Please note
who provided the training).
b) Has there been a change in (new) testing
personnel within the last 12 months?
c) Is the laboratory informed when there is a
revision to the manufacturer’s product
insert?
d) Are the products clearly labeled to advise
of a revision?

2

N
A

COMMENTS

YES

NO

10. Have the testing personnel ever been
asked to repeat a waived test?
a) If YES, was the second result different
than the original result?
b) If YES, what result was used by the
physician?
c) If No, was action taken to resolve the
differences?
11. Does the laboratory have an
understanding of good laboratory practices?
a) Are patient results correlated with patient
information?
12. Does the laboratory :
a) Check patient identification?
b) Collect the proper specimen for the test
requested?
c) Require a requisition (or patient’s chart)
before performing a test?
d) Maintain a log or record of laboratory
tests performed?
e) Keep the patient’s test report in the
patient’s chart?
f) Keep the reference laboratory results in
the patient’s chart?
13. Does the laboratory use any waived test
kits that require additional confirmatory
procedures? (Some rapid strep kits may
recommend or require a throat culture if the
patient’s test result is negative).
a) If YES, does the laboratory meet the
additional requirements defined by CDC
or the manufacturer? (Please write the
name of the test and send CO a copy of
the package insert).
b) If YES, are the testing personnel trained
to perform the additional requirements?
c) If YES, is the laboratory sending out the
specimen to meet the additional
requirement?
d) If the specimen is sent out to meet the
additional requirements, does the
laboratory report results prior to receiving
the confirmation report?
e) Are the results of the confirmatory test
documented?

3

N
A

COMMENTS

YES

NO

14. Is the laboratory performing diagnostic
glucose testing? (e.g., GTT, 2 hour postprandial, diagnosis of diabetes, diagnosis of
gestational diabetes). If YES, please write the
name of the instrument and send CO a copy
of the package insert.
15. If the laboratory performs glucose,
prothrombin, or any quantitative analyte
waived testing, what does the laboratory do
when the results are outside the reportable
range of the instrument?
a) Repeat the test.
b) Notify the physician.
c) Draw blood and send it to a reference
laboratory.
d) Send the patient to the hospital.
e) Other (please describe)
16. Does the laboratory identify questionable
or erroneous test results for waived tests?
a) Instrument or device error codes
b) Internal (procedural) quality control
failure
c) External (liquid) quality control failure
d) Electronic quality control failure
e) Proficiency testing failure
f) Test results don’t match patient’s
symptoms or history
g) Other (please describe)
h) The laboratory cannot identify erroneous
or questionable results for waived tests.
17. Are the laboratory’s results timely?
18. Is the laboratory voluntarily enrolled in
proficiency testing?
19. Has the lab ever received a complaint that
involved waived testing? If YES,
a) Who submitted the complaint?
b) Did the laboratory investigate the
complaint?
c) Does the laboratory have a mechanism
for handling complaints?
d) Does the laboratory get repeat
complaints?
e) Is there someone assigned to investigate
complaints? (Please indicate the
complaint investigator).

4

N
A

COMMENTS

YES

NO

20. Has the laboratory had another CLIA
certificate prior to the current Certificate
of Waiver? If YES:
a) Indicate what type in the comment box.
b) Did the laboratory change certificate type
as a plan of correction?
c) Did the laboratory have condition level
deficiencies on the inspection?
21. Did you give the laboratory the 668B?
Testing Personnel
Please check all that apply.
Dentist
Physician (M.D., D.O.)
Podiatrist (D.P.M.)
Physician’s Assistant
Registered Nurse (R.N.)
Nurse Practitioner
Licensed Practical Nurse (LPN)
Medical Technologist (B.S.)
Medical Laboratory Technician
MLT (A.A. )
Medical Assistant
Military Training
High School Diploma
Other (please specify)
Laboratory Director:
Dentist
Physician (M.D., D.O.)
Podiatrist (D.P.M.)
Physician’s Assistant
Registered Nurse (R.N.)
Nurse Practitioner
Licensed Practical Nurse (LPN)
Medical Technologist (B.S.)
Medical Laboratory Technician
MLT (A.A. )
Medical Assistant
Military Training
High School Diploma
Other (please specify)

5

N
A

COMMENTS

YES

NO

N
A

COMMENTS

Name the tests you would still perform if
these tests were not waived.

Use this space to describe any situations where waived testing caused a problem with a patient (list the type of testing, inaccurate
results, etc).

6

SURVEY TIME
Pre-survey:
On-site:
Travel:
*Post-survey:
*The post survey time does not include the final report for RO and CO.
Final Jan. 31, 2002

7

